[Cite as Owens-Moore v. Sandusky, 2022-Ohio-1349.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                     ERIE COUNTY

Shameka L. Owens-Moore                               Court of Appeals No. E-22-010

        Relator

v.

City of Sandusky                                     DECISION AND JUDGMENT

        Respondent                                   Decided: April 18, 2022

                                               *****

        Shameka L. Owens-Moore, pro se.

                                               *****

        ZMUDA, J.

        {¶ 1} This matter is before the court upon relator’s, Shameka Owens-Moore, filing

of a “complaint and petition for writ of mandamus” on March 10, 2022. In her

complaint, relator requests an order from this court compelling the respondent, whom she

identifies as “publicrecords@ci.sandusky.oh.us,”1 to provide her with access to public



1
 In the caption of her complaint, relator names the city of Sandusky as the “defendant.”
Relator then goes on to specifically identify publicrecords@ci.sandusky.oh.us as the
party from whom she seeks relief in the body of her complaint.
records that she has previously requested. Relator also seeks an award of money

damages as a result of respondent’s alleged refusal to provide her with the requested

public records.

       {¶ 2} “Mandamus is a writ, issued in the name of the state to an inferior tribunal,

a corporation, board, or person, commanding the performance of an act which the law

specially enjoins as a duty resulting from an office, trust, or station.” (Emphasis added.)

R.C. 2731.01. In order to be entitled to relief in mandamus under R.C. 2731.01, a relator

must identify as a respondent a person or entity that fits into at least one of the categories

listed in the statute, namely an inferior tribunal, corporation, board, or person.

       {¶ 3} In this action, relator identifies an email address apparently associated with

the city of Sandusky as the respondent. In State ex rel. Jackson v. Lucas County, 6th

Dist. Lucas No. L-96-049, 1996 WL 171550, *1 (Mar. 5, 1996), we explained that

“political entities such as a state or a county are not encompassed as proper parties

against whom a writ of mandamus may issue pursuant to R.C. 2731.01.” Because an

email address is clearly not a proper party to this mandamus proceeding, and since no

other respondents are named by relator, relator is not entitled to the relief prayed for in its

petition, and this action is hereby dismissed. The costs of this action are assessed to

relator.

       {¶ 4} The clerk is directed to serve upon the parties, within three days, a copy of

this decision in a manner prescribed by Civ.R. 5(B).

       {¶ 5} It is so ordered.




2.
                                                                               Writ Denied.

                                                                 Shameka L. Owens-Moore
                                                                      v. City of Sandusky
                                                                                 E-22-010




Thomas J. Osowik, J.                             ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Gene A. Zmuda, J.                                        JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE


          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




3.